Citation Nr: 0712949	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-38 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for seborrheic dermatitis, 
evaluated as 30 percent disabling for accrued purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  The veteran died in April 2003, and the appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a June 2003 decision by 
the Reno, Nevada, Regional Office (RO), which denied an 
increased rating for seborrheic dermatitis for accrued 
benefits purposes.  


FINDINGS OF FACT

1.  At the time of his death, the veteran had an appeal for 
an increased rating for seborrheic dermatitis pending before 
VA.  

2.  The appellant's claim of entitlement to accrued benefits 
was received within one year of the veteran's death.  

3.  The veteran's seborrheic dermatitis was manifested by 
extensive exfoliation and systemic itching; however, it was 
not shown to involve more than 40 percent of the entire body 
or more than 40 percent of exposed areas; it had not required 
constant or near-constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, during the 
past 12-month period.  


CONCLUSION OF LAW

Seborrheic dermatitis is 50 percent disabling for accrued 
benefits purposes.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.118, 
Diagnostic Code 7806 (2002 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
that the VCAA does not apply to claims that turn on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Additionally, the VCAA is not applicable to appeals involving 
the distribution of benefits, such as accrued benefits, as 
opposed to actual entitlement to the benefit.  Sims v. 
Nicholson, 19 Vet. App. 453 (2006).  Accrued benefits claims, 
as in this case, are essentially decided on the basis of 
evidence of record at the time of the veteran's death.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, in May 2005, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  


II.  Factual Background.

Service connection for seborrhea was granted in July 1971, 
with a 0 percent evaluated assigned from August 20, 1970.  
Subsequently, in a rating action dated in February 1973, the 
RO increased the evaluation for seborrhea from 0 percent to 
10 percent, effective November 3, 1971.  By a rating action 
in August 2000, the RO increased the evaluation of seborrhea 
dermatitis from 10 percent to 30 percent, effective January 
28, 2000.  

The veteran filed a claim of entitlement to an increased 
rating (VA Form 21-4138) in May 2001.  VA progress notes 
indicated that the veteran was seen in February 2001 for an 
initial visit for evaluation of dermatitis behind the ears, 
hands, face, actually all over; it was noted that he was 
using amm. lac that burns but does not heal areas.  The 
veteran was seen by a dermatologist on February 2, 2001, with 
complaints of scaling and itching of the right ear and face.  
Evaluation revealed scaling and erythema of the right ear and 
perinasal as well as beard.  The assessment was seborrheic 
dermatitis.  It was noted that the veteran was using 
Hydrocort ointment and Nizoral cream, and he was scheduled to 
return to the clinic in 3 months.  When seen in May 2001, it 
was noted that the veteran continued to experience itching 
and scaling on his ears; he also complained of itchy spot on 
his coccyx.  He has been using Hydrocort and Nizoral.  The 
veteran noted that his wife has been using a tweezers to 
remove some of the scaling.  Examination revealed erythema, 
with scaly patches on both ear meatus and eyebrows.  The 
assessment was seborrheic dermatitis.  The veteran was 
advised to avoid rubbing and traumatizing ears and stop 
Hydrocort ointment.  

The veteran was afforded a VA examination in October 2001.  
The veteran indicated that he has been on different topical 
ointments and creams for treatment of his skin condition.  
The veteran stated that his medications have been changed 
from time to time; however, he has continued to have 
significant seborrheic dermatitis on his face especially over 
his ears and inside his ears.  His eyebrows, hands, and feet 
are also a problem.  The veteran reported getting bleeding 
inside of his ears.  He reported wearing a beard to try to 
cover up as much as possible.  The veteran indicated that he 
gets a lot of scaling to the extent that it will fall on his 
black socks.  It was noted that the veteran was receiving 
ammonium lactate lotion, Ketoconazole cream, and Fluocinolnoe 
topical solution; he has also been prescribed hydrocortisone 
1% cream.  Examination revealed extensive scaling over the 
ears, eyebrows, and in between the fingers and toes.  There 
was extensive exfoliation and scaling.  There was some 
itching systemically.  The diagnosis was seborrheic 
dermatitis.  

Of record is a medical statement from Dr. Victor Rueckl, 
dated April 19, 2002, indicating that the veteran was seen 
for evaluation of his seborrheic dermatitis; it was noted 
that he has had this condition for about 30 years, but it has 
gotten worse over the last 7 months.  Examination revealed 
extensive seborrheic densities over the ears, scalp and 
eyebrows.  


III.  Legal Analysis.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (1) (i) 
(2006).  

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002).  The appellant in 
this case met this requirement by submitting a claim for 
accrued benefits in April 2003, within the same month as the 
veteran's death.  

The regulations provide that "evidence in the file at date of 
death" as used in paragraph (a) of 38 C.F.R. § 3.1000 will be 
considered to have been met when there is on file at the date 
of the veteran's death, notwithstanding § 3.200(b), evidence, 
including uncertified statements, which is essentially 
complete and of such weight as to establish service 
connection or degree of disability for disease or injury when 
substantiated by other evidence in file at date of death or 
when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate.  
38 C.F.R. § 3.1000(a) (4) (i) (2006).  

Prior to his death, the veteran had initiated a claim for an 
increased rating for seborrheic dermatitis.  As the 
appellant's claim is derivative of any benefit to which the 
veteran might have been entitled at his death, the Board's 
primary analysis must be one that considers the underlying 
claim, in this case, entitlement to a rating in excess of 30 
percent for seborrheic dermatitis.  

At the time of his death, the veteran's seborrheic dermatitis 
was rated 30 percent disabling under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7806 [dermatitis or eczema].  

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The Board will consider both 
the old and new versions of the criteria to the veteran's 
claim.  

Prior to August 30, 2002, Diagnostic Code 7806 provided for a 
30 percent rating if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring. A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective prior to Aug. 30, 2002).  

Under the revised criteria as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 [disfigurement of the head, 
face, or neck] provides an 80 percent evaluation with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation. Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation. For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).   

After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's 
seborrheic dermatitis merits a rating of 50 percent under the 
old criteria.  Significantly, the October 2001 VA examination 
report noted extensive scaling over the ears, eyebrows, and 
in between the fingers and toes.  The examiner also reported 
extensive exfoliation and scaling.  There was some itching 
systemically.  The Board must base the decision on the 
evidence of record.  The 2001 examiner established that there 
was extensive exfoliation and that there were systemic 
manifestations (itching).  The AOJ had an opportunity to 
return the file for clarification of the medical opinion, but 
did not.  Also, the older rating criteria merely required 
systemic manifestations without addressing the severity of 
such manifestations.  The Board has reviewed the color 
photographs of patches on the veteran's ears, head, eyebrows, 
and feet, which are quite noticeable and extensive.  In sum, 
the Board concludes that the clinical findings satisfactorily 
reflect that the veteran's skin condition met the criteria 
for a 50 percent evaluation under Diagnostic Code 7806, prior 
to August 2002.  

While the veteran had apparently been prescribed 
hydrocortisone, the record does not show that the veteran was 
prescribed systemic therapy such as corticosteroids or 
immunosuppressive drugs during the past 12-month period.  
Further, as the evidence of record fails to reveal a skin 
disability that involves 40 percent of the veteran's body or 
more than 40 percent of an affected exposed area or constant 
or near-constant treatment with the level of drug therapy 
contemplated by the criteria for a 60 percent disability 
rating, a higher rating is not warranted under the amended 
regulations.  

In short, the weight of the evidence is against a disability 
rating in excess of 50 percent under either the prior or 
revised regulatory criteria.  


ORDER

A 50 percent rating is granted for seborrheic dermatitis, for 
accrued benefits purposes, subject to the controlling 
regulations applicable to the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


